DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
	(1) “a calibration means” of claim 15; and
	(2) “a means for calculating the weight of the patient” of claim 54.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-24, 28-34, 36, 40, 43, 48-49 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an emergence of ulcers and/or other skin abnormalities” in line 12-13, but it is not clear if this recitation is the same as, related to, or different from “skin abnormalities” that are identified of claim 1, line 1.  The recitation of claim 1, line 1 seems to suggest a plurality of skin abnormalities.  The ulcers of claim 1, line 13 may be a plurality of skin abnormalities, but the claim does not recite that these two recitations are the same and the ulcers are not recited as being identified.  The modifier “other” in “other skin abnormalities” in line 13 seems to covey that “other skin abnormalities” is different from “skin abnormalities of claim 1, line 1; the claim does not recite that these two recitations are the same; and the “other skin abnormalities” are not recited as being identified.  Clarification as to the relationship among these recitation should be made clear.
Claim 1 recites “an image of the area of skin in contact with the TLC formations to be captured” in lines 15-16, but it is not clear if this image is the same as, related to, or different from “a colour image of the TLC formations and a target of an area of skin of a patient’s foot located in the inspection area” that is captured in lines 7-9.  There seems to be some overlap though they are presented as distinct and separate elements.  The relationship between these two recitations should be made clear.  
Related to the preceding paragraph, claim 1 recites “the captured image” in line 18, but it is not clear which previously-recited captured image of claim 1 is being referred to by this recitation.  Is it “an image of the area of skin in contact with the TLC formations to be captured” in claim 1, lines 15-16 or “a colour image of the TLC formations and a target of an area of skin of a patient’s foot located in the inspection area” that is captured in claim 1, lines 7-9?  Clarification is required.
Claims 2-7, 9-24, 28-34, 36, 40, 43, 48-49 and 54 are rejected by virtue of their dependence from claim 1.
Claim 6 recites “an adult human” in line 3, but it is not clear if this recitation is the same as, related to, or different from the patient from the recitation “a patient’s foot” of claim 1, line 8. If they are the same, “a weight of an adult human” of claim 1 lines 2-3 should be “a weight of the patient in a form of an adult human”.  If they are different or related, the relationship between the patient and the adult human should be made clear.
Claim 16 recites “the image captured by the one or more image capture devices” in lines 2-3, but it is not clear which captured image of claim 1 is being referred to by this recitation.  Is it “an image of the area of skin in contact with the TLC formations to be captured” in claim 1, lines 15-16 or “a colour image of the TLC formations and a target of an area of skin of a patient’s foot located in the inspection area” that is captured in claim 1, lines 7-9?  Clarification is required.
Claims 17-22 are rejected by virtue of their dependence from claim 16.
Claim 17 recites “the image” in line 2, but it is not clear which captured image of claim 1 is being referred to by this recitation.  Is it “an image of the area of skin in contact with the TLC formations to be captured” in claim 1, lines 15-16 or “a colour image of the TLC formations and a target of an area of skin of a patient’s foot located in the inspection area” that is captured in claim 1, lines 7-9?  Clarification is required.
Claim 18 recites “the identified TLC formations” in line 2, but it is not clear what relationship this recitation has with the “thermochromic liquid crystal (TLC) formations” of claim 1, line 4 since the claim has not, up to this recitation, mention the operation of identification.  Further, there is insufficient antecedent basis for “the identified TLC formations” in claim 18. 
Claim 18 recites “the TLC formations” in line 3, but it is not clear if this recitation is referring to “the identified TLC formations” of claim 18, line 2 or “thermochromic liquid crystal (TLC) formations” of claim 1, line 4.  Clarification is required.
Claim 20 recites “the captured image of the target of the patient’s foot” in lines 2-3; claim 21 recites “the captured image” in lines 2-3; claim 22 recites “the captured image” in line 2; and claim 23 recites “the captured image” in line 3.  It is not clear which previously-recited captured image of claim 1 is being referred to by these recitations.  Is it “an image of the area of skin in contact with the TLC formations to be captured” in claim 1, lines 15-16 or “a colour image of the TLC formations and a target of an area of skin of a patient’s foot located in the inspection area” that is captured in claim 1, lines 7-9?  Clarification is required.
Claim 22 recites “similar points” in line 2, which is a relative term which renders the claim indefinite.  The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear by what metrics and what the difference is in these metrics so that one of ordinary skill in the art would understand which points are similar to each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 13-14, 16-19, 32, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the PhD thesis by M. Bharara entitled “Liquid crystal thermography for neuro-pathic assessment of the diabetic foot” (Bharara)(previously cited), in view of FR 2516779 (Quenneville), and further in view of U.S. Patent No. 4,524,778 (Brown).
Bharara discloses a skin inspection device for identifying abnormalities comprising a panel having an inspection area (the TLC polyester sheet at page 99 of Bharara in which such a TLC polyester sheet includes encapsulation and use of a transparent acetate sheet through which colour response is seen; see Table 3-1 on page 70 of Bharara).  Quenneville teaches the use of liquid crystal arrays each sensitive to a different temperature range covered in a transparent sheet so that it provides visualization of the contours of the subject part (abstract and page 2 of the English translation of Quenneville). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liquid crystal arrays covered with a transparent sheet so that the contours of the subject part may be visualized and/or it is a simple substitution of one known element for another to obtain predictable results.  Further, Brown teaches that the array can be embodied in transparent material (col. 3, lines 35-46 of Brown).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use transparent material to which the liquid crystal arrays are contained so that the contours of the subject part may be visualized and/or it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 1, the combination teaches or suggests a skin inspection device for identifying skin abnormalities; the device comprising: 
a transparent panel having an inspection area (the above 103 analysis regarding the transparency of the panels and TLC array films); 
an array of thermochromic liquid crystal (TLC) formations provided on the transparent panel which are operable to change colour in response to a change of temperature of the TLC formations (the TLC array films of the combination); 
one or more image capture devices for capturing a colour image of the TLC formations and a target of an area of skin of a patient’s foot located in the inspection area (these components are discussed at length in Chapter 4 of Bharara; pages 94-130 of Bharara); and 
a processor operably coupled to the one or more image capture devices for controlling operations thereof, wherein the processor is operable to generate indicia indicative of an emergence of ulcers and/or other skin abnormalities (there is a processor that provides readouts regarding the temperature distribution of the foot and its applicability for indicating skin abnormalities using a large prospective study is disclosed; e.g., pages 69, 80-81, 97-98, 128, 177, 180, 195, and 253-258 of Bharara).
wherein the TLC formations are spaced such that optical pathways exist between the TLC formations allowing for an image of the area of skin in contact with the TLC formations to be captured, each optical pathway is defined by a zone between two or more adjacent TLC formations, the TLC formations being addressable through coordinates and the coordinates of the TLC formations correspond to one or more pixels in the captured image, the processor being operable to map a graphical region of the captured area of the skin to the coordinates of the TLC formations (the images are captured and analyzed; e.g., pages 127, 152-157, 166, and 253-258 of Bharara);
With respect to claim 2, the combination teaches or suggests a strain gauge operable for detecting a weight bearing load on the transparent panel (page 259-261 of Bharara).
With respect to claim 4, the combination teaches or suggests a housing on which the transparent panel is mounted (the housing of Bharara; pages 100-101 and 124 of Bharara).
With respect to claim 6, the combination teaches or suggests that the transparent panel provides a foot plate of sufficient strength to support a weight of an adult human (page 259-261 of Bharara).
With respect to claim 7, the combination teaches or suggests that the transparent panel is rigid (chapter 4 and page 259-261 of Bharara).
With respect to claim 13, the combination teaches or suggests that the TLC formations are provided on an upper surface of the transparent panel (TLC printed on sheet; page 2 of the English translation of Quenneville). 
With respect to claim 14, the combination teaches or suggests that the TLC formations are printed onto the transparent panel (TLC printed on sheet; page 2 of the English translation of Quenneville). 
With respect to claim 16, the combination teaches or suggests that the processor is configured to process the image captured by the one or more image capture devices for determining a temperature of the target of the patient’s foot at multiple discrete locations (there is a processor that provides readouts regarding the temperature distribution of the foot and its applicability for indicating skin abnormalities using a large prospective study is disclosed; e.g., pages 69, 80-81, 97-98, 128, 177, 180, 195, and 253-258 of Bharara). 
With respect to claim 17, the combination teaches or suggests that the processor is configured to process the image and convert the colours of the TLC formations into corresponding temperature values (there is a processor that provides readouts regarding the temperature distribution of the foot and its applicability for indicating skin abnormalities using a large prospective study is disclosed; e.g., pages 69, 80-81, 97-98, 128, 177, 180, 195, and 253-258 of Bharara). 
With respect to claim 18, the combination teaches or suggests that the processor converts the colours of the identified TLC formations into the corresponding temperature values based on a hue/saturation/lightness of the TLC formations and a colour-temperature conversion table (pages 69, 80-81, 97-98, 128, 177, 180, 195, and 253-258 of Bharara)
With respect to claim 19, the combination teaches or suggests that the processor is configured to generate a temperature map based on the temperature values (there is a processor that provides readouts regarding the temperature distribution of the foot and its applicability for indicating skin abnormalities using a large prospective study is disclosed; e.g., pages 69, 80-81, 97-98, 128, 177, 180, 195, and 253-258 of Bharara). 
With respect to claim 32, the combination teaches or suggests that the transparent panel comprises glass; a composite material; polycarbonate or other plastics material (page 2 of the English translation of Quenneville; col. 3, lines 35-46 of Brown).
With respect to claim 34, the combination teaches or suggests a light source (the LEDs of Bharara; Chapter 4 of Bharara; pages 94-130 of Bharara). 
With respect to claim 36, the combination teaches or suggests that the light source comprises one or more LEDs of a known intensity and colour (the LEDs of Bharara; Chapter 4 of Bharara; pages 94-130 of Bharara). 

Claims 1-2, 4, 6-7, 13-14, 16-19, 29-32, 34, 36, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of Quenneville, and further in view of Brown, and further in view of U.S. Patent Application Publication No. 2013/0261494 (Bloom)(previously cited).
Bharara discloses a skin inspection device for identifying abnormalities; the device comprising: a panel having an inspection area (the TLC polyester sheet at page 99 of Bharara in which such a TLC polyester sheet includes encapsulation and use of a transparent acetate sheet through which colour response is seen; see Table 3-1 on page 70 of Bharara).  Quenneville teaches the use of liquid crystal arrays each sensitive to a different temperature range covered in a transparent sheet so that it provides visualization of the contours of the subject part (abstract and page 2 of the English translation of Quenneville). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liquid crystal arrays covered with a transparent sheet so that the contours of the subject part may be visualized and/or it is a simple substitution of one known element for another to obtain predictable results.  Further, Brown teaches that the array can be embodied in transparent material (col. 3, lines 35-46 of Brown).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use transparent material to which the liquid crystal arrays are contained so that the contours of the subject part may be visualized and/or it is a simple substitution of one known element for another to obtain predictable results.
Bharara discloses a processor that provides readouts regarding the temperature distribution of the foot and its applicability for indicating skin abnormalities using a large prospective study is disclosed (pages 69, 80-81, 97-98, 128, 177, 180, and 253-258 of Bharara).  Bloom teaches that such temperature maps may be used to determine risk of ulcers (paragraphs 0061-0097 of Bloom).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature maps of Bharara so as to determine the risk of ulcers, as suggested by Bloom, so as to inform the user of the risk of ulcer formation.
With respect to claim 1, the combination teaches or suggests a skin inspection device for identifying abnormalities; the device comprising: 
a transparent panel having an inspection area (the above 103 analysis regarding the transparency of the panels and TLC array films); 
an array of thermochromic liquid crystal (TLC) formations provided on the transparent panel which are operable to change colour in response to a change of temperature of the TLC formations (the TLC array films of the combination);
one or more image capture devices for capturing a colour image of the TLC formations and a target of an area of skin of a patient’s foot located in the inspection area (these components are discussed at length in Chapter 4 of Bharara; pages 94-130 of Bharara); and 
a processor operably coupled to the one or more image capture devices for controlling operations thereof, wherein the processor is operable to generate indicia indicative of an emergence of ulcers and/or other skin abnormalities, wherein the TLC formations are spaced such that optical pathways exist between the TLC formations allowing for an image of the area of skin in contact with the TLC formations to be captured, each optical pathway is defined by a zone between two or more adjacent TLC formations, the TLC formations being addressable through coordinates and the coordinates of the TLC formations correspond to one or more pixels in the captured image, the processor being operable to map a graphical region of the captured area of the skin to the coordinates of the TLC formations (the processor uses the temperature distribution of the foot to determine ulcer risk).
With respect to claim 2, the combination teaches or suggests a strain gauge operable for detecting a weight bearing load on the transparent panel (page 259-261 of Bharara).
With respect to claim 4, the combination teaches or suggests a housing on which the transparent panel is mounted (the housing of Bharara; pages 100-101 and 124 of Bharara).
With respect to claim 6, the combination teaches or suggests that the transparent panel provides a foot plate of sufficient strength to support a weight of an adult human (page 259-261 of Bharara).
With respect to claim 7, the combination teaches or suggests that the transparent panel is rigid (chapter 4 and page 259-261 of Bharara).
With respect to claim 13, the combination teaches or suggests that the TLC formations are provided on an upper surface of the transparent panel (TLC printed on sheet; page 2 of the English translation of Quenneville). 
With respect to claim 14, the combination teaches or suggests that the TLC formations are printed onto the transparent panel (TLC printed on sheet; page 2 of the English translation of Quenneville). 
With respect to claim 16, the combination teaches or suggests that the processor is configured to process the image captured by the one or more image capture devices for determining a temperature of the target of the patient’s foot at multiple discrete locations (the processor provides readouts regarding the temperature distribution of the foot; e.g., pages 69, 80-81, 97-98, 128, 177, 180, 195, and 253-258 of Bharara). 
With respect to claim 17, the combination teaches or suggests that the processor is configured to process the image and convert the colours of the TLC formations into corresponding temperature values (the processor provides readouts regarding the temperature distribution of the foot; e.g., pages 69, 80-81, 97-98, 128, 177, 180, 195, and 253-258 of Bharara). 
With respect to claim 18, the combination teaches or suggests that the processor converts the colours of the identified TLC formations into the corresponding temperature values based on a hue/saturation/lightness of the TLC formations and a colour-temperature conversion table (pages 69, 80-81, 97-98, 128, 177, 180, 195, and 253-258 of Bharara)
With respect to claim 19, the combination teaches or suggests that the processor is configured to generate a temperature map based on the temperature values (the processor provides readouts regarding the temperature distribution of the foot; e.g., pages 69, 80-81, 97-98, 128, 177, 180, 195, and 253-258 of Bharara). 
With respect to claim 32, the combination teaches or suggests that the transparent panel comprises glass; a composite material; polycarbonate or other plastics material (page 2 of the English translation of Quenneville; col. 3, lines 35-46 of Brown).
With respect to claim 34, the combination teaches or suggests a light source (the LEDs of Bharara; Chapter 4 of Bharara; pages 94-130 of Bharara). 
With respect to claim 36, the combination teaches or suggests that the light source comprises one or more LEDs of a known intensity and colour (the LEDs of Bharara; Chapter 4 of Bharara; pages 94-130 of Bharara). 
With respect to claims 29-31 and 49, Bharara teaches that temperature resolution, spatial resolution, and temporal resolution are considerations when implementing the design based on cost, computational abilities, response time, subjective assessment, measurement surface, geometry, crystal per pixel, and coverage area (pages 68-69, 73-79, 84, 86, 99, 101, 111-112, 114, 137, 216 of Bharara).  Further, Quenneville teaches that the pattern can be changed and the number of formations affects precision (page 2 of the English translation of Quenneville). As such, the temperature resolution, spatial resolution, and temporal resolution are results-effective variables that would have been optimized through routine experimentation based on cost, computational abilities, response time, subjective assessment, measurement surface, geometry, crystal per pixel, and coverage area.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the temperature resolution, spatial resolution, and temporal resolution so as to obtain the desired cost, computational abilities, response time, subjective assessment, measurement surface, geometry, crystal per pixel, and coverage area.  From these considerations, the features of “wherein the TLC formations are spaced at a frequency of 1 per 1 cm2” (claim 29), “wherein the density of TLC formations is in a range of between 0.5 and 6 per cm2” (claim 30), “wherein each TLC formation has a diameter in a range of 0.5 mm to 4 mm” (claim 31), and “wherein the TLC formations are designed to operate over a blue and green range of a visible light spectrum” (claim 49) would have been obvious. 

Claims 3, 5, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of Quenneville, and further in view of Brown, and further in view of Bloom, and further in view of U.S. Patent Application Publication No. 2014/0121479 (O’Connor)(previously cited).
With respect to claims 3 and 28, Bharara teaches a strain gauge operable for detecting a weight bearing load on the transparent panel (page 259-261 of Bharara).  O’Connor teaches that the processor is configured to activate the image capture device in response to the strain gauge detecting a weight bearing load (paragraphs 0144-0145, 0150, and 0157 of O’Connor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the processor of Bharara use the stain gauges of Bharara to activate the image capture device since it would simply operation of the device from the user’s point of view.  Thus, the combination teaches or suggests that “the processor is configured to activate the one or more image capture devices in response to the strain gauge detecting-the weight bearing load” (claim 3) and “the one or more image capture devices are triggered to capture the colour image of the TLC formations and the area of the skin in response to-a the patient’s foot being placed on the inspection area” (claim 28).
With respect to claim 5, Bharara teaches a housing on which the transparent panel is mounted and the image capture device are housed within (the housing of Bharara; pages 100-101 and 124 of Bharara).  O’Connor teaches the placement of the processor within the housing (paragraph 0053, 0059-0060 of O’Connor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the processor of Bharara inside the housing of Bharara since (1) it creates a more compact device and/or (2) it is a simple substitution of one known element/placement for another to obtain predictable results. 

Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of Quenneville, and further in view of Brown, and further in view of Bloom, and further in view of U.S. Patent No. 4,195,561 (Castanis)(previously cited).
Bharara discloses a transparent panel having an inspection area (see the above rejection of claim 1).  Castanis discloses the use of a black ring surrounding a liquid crystal cell so as to provide color contrast with the liquid crystal cell (col. 4, lines 13-20; the ring 19 of Castanis).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use rings around the TLC dots of Bharara since (1) it provides color contrast with the TLC crystals and/or (2) it is a simple substitution of one known element (an entire sheet of black or a sheet with no black) for another to obtain predictable results.
With respect to claim 9, the combination teaches or suggests that a backing material partially surrounds each TLC formation such that each TLC formation has an area free of the backing material (the black rings suggested by Castanis around the TCL crystals). 
With respect to claim 10, the combination teaches or suggests that the backing material is dark (the black rings suggested by Castanis around the TCL crystals). 
With respect to claim 12, the combination teaches or suggests that the one or more image capture devices are located beneath the transparent panel such that the area free of the backing material on each TLC formation is in a field of view of the one or more image capture devices (see the overall arrangement using the transparent material of the combination; pages 100-101 and 124 of Bharara).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of Quenneville, and further in view of Brown, and further in view of Bloom, and further in view of Castanis, and further in view of U.S. Patent No. 3,965,742 (Parker)(previously cited).
The combination teaches the black rings suggested by Castanis around the TCL crystals of Bharara.  Parker teaches that such rings may be black ink since it does not affect the properties of liquid crystals (col. 4, lines 20-40 and col. 5, lines 50-61 of Parker).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use black ink as the black rings around the TLC dots of Bharara since it does not affect the properties of liquid crystals.  Thus, the combination teaches or suggests that the dark material comprises black ink (the black ink of Parker).

Claims 15, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of Quenneville, and further in view of Brown, and further in view of Bloom, and further in view of U.S. Patent No. 2017/0224257 (Rogers)(previously cited).
Bharara discloses a transparent panel having an inspection area (see the above rejection of claim 1).  Rogers teaches that integrated patterns of dots that have fixed colors can be used for calibration (paragraph 0032 of Rogers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use integrated patterns of dots that have fixed colors since it provided calibration.  
With respect to claim 15, the combination teaches or suggests a calibration means (the integrated patterns of dots suggested by Rogers). 
With respect to claim 33, the combination teaches or suggests one or more calibration components (the integrated patterns of dots suggested by Rogers).
With respect to claim 40, the combination teaches or suggests one or more colour calibration targets (the integrated patterns of dots suggested by Rogers).

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of Quenneville, and further in view of Brown, and further in view of U.S. Patent No. 2015/0133792 (Spahn) (previously cited).
Bharara discloses a processor that provides readouts regarding the temperature distribution of the foot and its applicability for indicating skin abnormalities using a large prospective study is disclosed (pages 69, 80-81, 97-98, 128, 177, 180, and 253-258 of Bharara).  Spahn teaches a visual imager, thermal and visual images overlays, and analysis of those overlays to track the progression of abnormalities and areas of interest (abstract and paragraphs 0057-0062 of Spahn).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a visual imager, thermal and visual images overlays, and analysis of those overlays to track the progression of abnormalities and areas of interest since it provides information regarding the improvement or deterioration of the patient’s condition.
With respect to claim 20, the combination teaches or suggests that the processor is configured to overlay the temperature map onto the captured image of the target of the patient’s foot (the processor overlaps the thermal and visual images of the combination). 
With respect to claim 21, the combination teaches or suggests that the processor is configured to perform image analysis on the temperature map and the captured image (the processor analyzes the overlay of the thermal and visual images). 
With respect to claim 22, the combination teaches or suggests that the image analysis compares the temperature at similar points on opposite feet of the captured image (tracking the progression of condition based on the overlay of thermal and visual images). 
With respect to claim 23, the combination teaches or suggests that the processor is operable to generate the indicia indicative of the emergence of ulcers and/or the other skin abnormalities at particular locations on the captured image (the processor analyzes the overlay of the thermal and visual images). 
With respect to claim 24, Bharara teaches or suggests that foot ulcers are evaluated using the temperature measurements (pages 46-47, 62, 74, 87, 181, 191, 195-196, and 261 of Bharara).  Further, Bharara teaches that callus formation may lead to ulceration (pages 25 and 54-55 of Bharara.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the processor is configured to detect for areas on the captured colour image including at least one of excess callus, blisters, moisture, and discolouration since it is relevant to the formation of ulceration.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of Quenneville, and further in view of Brown, and further in view of Bloom, and further in view of U.S. Patent No. 2015/0323388 (Kostic) (previously cited).
Bharara discloses one or more image capture devices for capturing a colour image of the TLC formations and an area of skin of a target located in the inspection area (these components are discussed at length in Chapter 4 of Bharara; pages 94-130 of Bharara).  Kostic teaches that the use of multiple sensors that have overlapping fields of view which provide a stereoscopic thermal image of the subject (paragraph 0044 of Kostic).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two color imagers with overlapping fields of view so as to provide a stereoscopic thermal image of the subject for a better diagnostic picture of the patient.  
With respect to claim 43, the combination teaches or suggests two or more of the one or more image capture devices are provided with an area of overlap in a field of view (the plurality of image capture devices of the combination with overlapping fields of view).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of Quenneville, and further in view of Brown, and further in view of U.S. Patent No. 2008/0109183 (Shoureshi)(previously cited).
Bharara discloses a processor that provides readouts regarding the temperature distribution of the foot and its applicability for indicating skin abnormalities using a large prospective study is disclosed (pages 69, 80-81, 97-98, 128, 177, 180, and 253-258 of Bharara).  Shoureshi teaches the use of an ambient temperature sensor on the temperature measuring devices so as to allow normalization of all temperatures (paragraphs 0019, 0021, and 0042 of Shoureshi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a heat sensor for sensing a temperature of the transparent panel since it allows normalization of all temperatures.
With respect to claim 48, the combination teaches or suggests a heat sensor for sensing a temperature of the transparent panel (paragraphs 0019, 0021, and 0042 of Shoureshi). 

Claim 54 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of Quenneville, and further in view of Brown, and further in view of Bloom, and further in view of U.S. Patent No. 2016/0058299 (Hsiao)(previously cited).
Hsiao discloses of including a body weight meter when measuring the temperature of feet (paragraph 0042 of Hsiao). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a body weight meter in the system of Bharara since it provide a better diagnostic picture of the patient by including their weight.  
With respect to claim 54, the combination teaches or suggests a weighing scales comprising a skin inspection device as claimed in claim 1 (see the rejection of claim 1 above); and a means for calculating the weight of the patient (the body weight meter of Hsiao).

Response to Arguments
Applicant’s arguments filed 3/7/2022 have been fully considered.
Claim objections
In view of the claim amendments filed on 3/7/2022, the claim objections are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of the claim rejections 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 3/7/2022.
With respect to the recitation “an emergence of ulcers and/or other skin abnormalities” in claim 1, line 12-13, the Applicant asserts:

    PNG
    media_image1.png
    201
    918
    media_image1.png
    Greyscale

However, this amendment to “skin abnormalities” that are identified of claim 1, line 1 raised new issues since it uses terms similar to “other skin abnormalities” in claim 1, line 13, as outlined above.
With respect to “similar points” in claim 22, line 2, the Applicant asserts:

    PNG
    media_image2.png
    196
    917
    media_image2.png
    Greyscale

This argument is not persuasive.  Though the location on opposite feet provides some distinction, it is not clear what constitutes similar points on opposite feet.  Is it location, condition, topography, etc.?   It is not clear by what metrics that similarity should be judged. And it is not clear close to those metrics one must be to be considered similar. 
Prior art rejections
The Applicant’s arguments regarding the prior art rejections are rendered moot in view of the new grounds of rejections that were necessitated by the claim amendments filed on 3/7/2022/

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791